Filed 8/25/20 P. v. Bryant CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B305262
                                                           (Super. Ct. No. BA436989)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

ANGIL CYNTHIA BRYANT,

     Defendant and Appellant.


             Angil Cynthia Bryant and a codefendant confronted
the victim on the street and demanded money. After the
codefendant knocked the victim down, Bryant straddled him and
went through his pockets. Bryant pointed a BB gun at the
victim’s face and hit him in the head with it.
             Bryant pled guilty to second degree robbery (Pen.
Code,1 § 212.5, subd. (c)) and admitted suffering two prior serious
felony convictions (§ 667, subd. (a)(1)). Bryant was sentenced on


         1
       Except as otherwise noted, all statutory references are to
the Penal Code.
January 21, 2016. The trial court struck two prior strike
allegations (§ 667, subds. (d)(1), (e)(1); People v. Superior Court
(Romero) (1996) 13 Cal.4th 497) and struck enhancements for five
prior prison terms (§§ 667.5, subd. (b), 1385). The court
sentenced her to the low term of two years for robbery, plus five
years for each of the serious felony priors, for a total of 12 years
in state prison. Bryant did not appeal the conviction.
             More than three years later, Bryant requested the
trial court resentence her on its own motion pursuant to section
1170, subdivision (d), and strike the enhancements for prior
serious felony convictions pursuant to Senate Bill No. 1393 (S.B.
1393). The court denied the request in light of Bryant’s extensive
criminal history and the lenient sentence she received.
             We appointed counsel to represent Bryant in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. (People v. Wende (1979) 25
Cal.3d 436.) We advised Bryant that she had 30 days to
personally submit any contentions or issues she wished us to
consider.
             Bryant filed a supplemental brief in which she
discussed her medical issues and asked that her sentence be
reviewed pursuant to section 1170, subdivision (d), and S.B. 1393.
             S.B. 1391 amended sections 667 and 1385 to allow
trial courts to strike enhancements for serious felony prior
convictions. This legislation is retroactive only to “all cases not
yet final when [S.B. 1393 became] effective on January 1, 2019.”
(People v. Garcia (2018) 28 Cal.App.5th 961, 973.) The judgment
here became final when the time to file an appeal expired 60 days
after sentencing. (Cal. Rules of Court, rule 8.308(a); People v.
Buycks (2018) 5 Cal.5th 857, 876, fn. 5.) Accordingly, the trial




                                 2
court did not have jurisdiction to strike the priors three years
later.
             Section 1170, subdivision (d), authorizes the court to
recall a sentence “within 120 days of the date of commitment on
its own motion.” At the time of her request to recall the sentence
in 2019, the 120 days had long passed. Therefore, the trial court
lacked jurisdiction to grant Bryant’s request. (People v. Chlad
(1992) 6 Cal.App.4th 1719, 1725-1726.) As denial of her motion
could not have affected her substantial rights, the order is not
appealable and we must dismiss the appeal. (Ibid.)
             Bryant also requests early release in light of her
medical condition, COVID-19, and the limited programming she
expects after her annual review. She has not demonstrated that
she has exhausted her administrative remedies. (Wright v. State
of California (2004) 122 Cal.App.4th 659, 663; see Gov. Code, §
8658.) There is no appealable order because she has not shown
that a request for compassionate release was “properly initiated
by prison or parole authorities” pursuant to section 1170,
subdivision (e). (People v. Loper (2015) 60 Cal.4th 1155, 1158.)
             The appeal is dismissed.
             NOT TO BE PUBLISHED.

                                     TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                 3
                   Craig J. Mitchell, Judge

             Superior Court County of Los Angeles

               ______________________________

            Ann Krausz, under appointment by the Court of
Appeal, for Defendant and Appellant.

           No appearance for Plaintiff and Respondent.